Case 18-11625-LSS   Doc 486   Filed 10/03/19   Page 1 of 5
Case 18-11625-LSS   Doc 486   Filed 10/03/19   Page 2 of 5


                    EXHIBIT A
Tintri, Inc - U.S. Mail
                               Case 18-11625-LSS           Doc 486        Filed 10/03/19      Page 3 of 5                Served 10/3/2019

ASHBY & GEDDES, P.A.                           ATTORNEY GENERAL AND ASSISTANT ATTORNEY GE     ATTORNEY GENERAL'S OFFICE BANKRUPTCY & CO
GREGORY A. TAYLOR, DAVID F. COOK               DANA NESSEL AND HEATHER L DONALD               ATTN: COURTNEY J. HULL
500 DELAWARE AVENUE, 8TH FLOOR                 3030 W GRAND BLVD                              P.O. BOX 125448
PO BOX 1150                                    CADILLAC PLACE STE 10-200                      AUSTIN, TX 78711-2548
WILMINGTON, DE 19899-1150                      DETROIT, MI 48202



BIALSON, BERGEN & SCHWAB                       BOOMERANG CARNETS                              BUCHALTER, A PROFESSIONAL CORPORATION
LAWRENCE M. SCHWAB AND THOMAS M.GAA            ATTN: KRISTEN BRANDT                           SHAWN M. CHRISTIANSON
633 MENLO AVE, SUITE 100                       18 E DUNDEE RD, BDG 4, STE 110                 55 SECOND STREET, 17TH FLOOR
MENLO PARK, CA 94025                           BARRINGTON, IL 60010                           SAN FRANCISCO, CA 94105-3493




CALIFORNIA ATTORNEY GENERAL                    CALIFORNIA PEOPLE SEARCH                       CDW DIRECT, LLC
XAVIER BECERRA                                 ATTN: BECKI L. CLAGUD                          C/O CDW, LLC
1300 I ST., STE. 1740                          303 TWIN DOLPHIN DR, STE 600                   ATTN: VIDA KRUG
SACRAMENTO, CA 95814                           REDWOOD SHORES, CA 94065                       200 N MILWAUKEE AVE
                                                                                              VERNON HILLS, IL 60061



CIARDI CIARDI & ASTIN                          CIARDI CIARDI & ASTIN                          CISCO SYSTEMS CAPITAL CORPORATION
DANIEL K. ASTIN AND JOSEPH J. MCMAHON, JR.     WALTER W. GOULDSBURY III                       C/O BIALSON, BERGEN & SCHWAB
1204 N. KING STREET                            52 HADDONFIELD-BERLIN ROAD, SUITE 1000         ATTN: LAWRENCE SCHWAB/ THOMAS GAA
WILMINGTON, DE 19801                           CHERRY HILL, NJ 08034                          633 MENLO AVE, STE 100
                                                                                              MENLO PARK, CA 94025



DELAWARE ATTORNEY GENERAL                      DELAWARE DEPARTMENT OF REVENUE                 DELAWARE DEPT OF JUSTICE
MATTHEW P. DENN                                ZILLAH A. FRAMPTON, BANKRUPTCY ADMINISTRATOR   ATTN BANKRUPTCY DEPT
CARVEL STATE OFFICE BUILDING, 5TH FL           CARVEL STATE OFFICE BUILDING, 8TH FL           820 N FRENCH ST 6TH FL
820 N FRENCH ST                                820 N FRENCH ST                                WILMINGTON, DE 19801
WILMINGTON, DE 19801                           WILMINGTON, DE 19801



DELAWARE SECRETARY OF STATE                    DELAWARE STATE TREASURY                        DOSHI LEGAL GROUP, P.C.
DIVISION OF CORPORATIONS - FRANCHISE TAX       SECRETARY OF TREASURY                          AMISH R. DOSHI
401 FEDERAL STREET                             820 SILVER LAKE BLVD., SUITE 100               1979 MARCUS AVENUE, SUITE 210E
JOHN G TOWNSEND BUILDING, SUITE 4              DOVER, DE 19904                                LAKE SUCCESS, NY 11042
DOVER, DE 19901



DUANE MORRIS LLP                               DUANE MORRIS LLP                               EXECUTIVE FUNCTIONS MANAGEMENT, INC.
JARRET P. HITCHINGS                            MARCUS O. COLABIANCHI                          1202 3RD AVE N
222 DELAWARE AVENUE, SUITE 1600                ONE MARKET PLAZA, SUITE 2200                   HUMBOLDT, IA 50548
WILMINGTON, DE 19801-1659                      SPEAR TOWER
                                               SAN FRANCISCO, CA 94105



FELDERSTEIN FITZGERALD WILLOUGHBY & PASCUZZI   GOULSTON & STORRS PC                           HECTOR A. ALMAGUER
PAUL J. PASCUZZI AND HOLLY A. ESTIOKO          DOUGLAS B. ROSNER                              2170 NW FLAGLER TERRACE, APT 205
400 CAPITOL MALL, SUITE 1750                   400 ATLANTIC AVENUE                            MIAMI, FL 33125
SACRAMENTO, CA 95814                           BOSTON, MA 02110-3333




HOPKINS & CARLEY                               ICG                                            INFLUITIVE CORPORATION
MONIQUE D. JEWETT-BREWSTER                     BRAD CHIBOS                                    ATTN: MARK ORGAN
70 SOUTH FIRST STREET                          999 W TAYLOR SUITE B                           111 PETER ST, STE 300
SAN JOSE, CA 95113-2406                        SAN JOSE, CA 95126                             TORONTO, ONTARIO H5V2H1
                                                                                              CANADA



INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SERVICE                       INTERNAL REVENUE SERVICE
ATTN SUSANNE LARSON                            CENTRALIZED INSOLVENCY OPERATION               CENTRALIZED INSOLVENCY OPERATION
31 HOPKINS PLZ RM 1150                         2970 MARKET ST                                 PO BOX 7346
BALTIMORE, MD 21201                            PHILADELPHIA, PA 19104                         PHILADELPHIA, PA 19101-7346




KEYBANC CAPITAL MARKETS INC.                   KEYBANC CAPITAL MARKETS INC.                   KURTZMAN CARSON CONSULTANTS LLC
C/O KEYBANK NATIONAL ASSOCIATION, LAW GROUP    C/O O'MELVENY & MYERS LLP                      2335 ALASKA AVE
ATTN: JUNE CHUNG KING, ESQ.                    ATTN: JONATHAN ROSENBERG/DANIEL SHAMAH         EL SEGUNDO, CA 90245
MAILCODE: OH-01-27-0200                        7 TIMES SQUARE
127 PUBLIC SQUARE                              NEW YORK, NY 10036
CLEVELAND, OH 44114


Page 1 of 3
Tintri, Inc - U.S. Mail
                                  Case 18-11625-LSS       Doc 486         Filed 10/03/19       Page 4 of 5               Served 10/3/2019

MANATT, PHELPS & PHILLIPS, LLP                 MANATT, PHELPS & PHILLIPS, LLP                  MCDERMOTT WILL & EMERY
ALAN M. NOSKOW                                 BLASE P. DILLINGHAM                             GARY B. ROSENBAUM
1050 CONNECTICUT AVE. NW, SUITE 600            11355 W. OLYMPIC BOULEVARD                      2049 CENTURY PARK EAST, SUITE 3800
WASHINGTON, DC 20036                           LOS ANGELES, CA 90064                           LOS ANGELES, CA 90067




MCDERMOTT WILL & EMERY                         MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPO   MERRILL LYNCH, PIERCE, FENNER & SMITH INCOR
TIMOTHY W. WALSH, RILEY T. ORLOFF              C/O BANK OF AMERICA                             C/O O'MELVENY & MYERS LLP
340 MADISON AVENUE                             ATTN: JASON STONE                               ATTN: JONATHAN ROSENBERG/DANIEL SHAMAH
NEW YORK, NY 10173                             50 ROCKEFELLER PLAZA, 7TH FL                    7 TIMES SQUARE
                                               NY1-050-07-01                                   NEW YORK, NY 10036
                                               NEW YORK, NY 10020

MONTGOMERY, MCCRACKEN, WALKER & RHOADS, LL     MORGAN STANLEY & CO. LLC                        MORGAN STANLEY & CO. LLC
MARK A. FINK                                   ATTN: AKINYEMI AKIWOWO                          C/O O'MELVENY & MYERS LLP
1105 NORTH MARKET STREET, 15TH FLOOR           1633 BROADWAY, 30TH FL                          ATTN: JONATHAN ROSENBERG / DANIEL SHAMAH
WILMINGTON, DE 19801                           NEW YORK, NY 10019                              7 TIMES SQUARE
                                                                                               NEW YORK, NY 10036



NEEDHAM & COMPANY, LLC                         NEEDHAM & COMPANY, LLC                          OFFICE OF ATTORNEY GENERAL
ATTN: SALVATORE MERLINO                        C/O O'MELVENY & MYERS LLP                       CHRISTOPHER R. MOMJIAN SENIOR DEPUTY ATTO
250 PARK AVE                                   ATTN: JONATHAN ROSENBERG/DANIEL SHAMAH          1600 ARCH STREET, SUITE 300
NEW YORK, NY 10177                             7 TIMES SQUARE                                  THE PHOENIX BUILDING
                                               NEW YORK, NY 10036                              PHILADELPHIA, PA 19103



OFFICE OF THE UNITED STATES TRUSTEE DELAWARE   OTM SOFTWARE PROFESSIONALS INC                  PACHULSKI STANG ZIEHL & JONES LLP
TIMOTHY J. FOX                                 144 S 3RD ST, #534                              HENRY C. KEVANE, JOHN D. FIERO, AND JOHN W. L
844 KING ST STE 2207                           SAN JOSE, CA 95112                              150 CALIFORNIA STREET, 15TH FLOOR
LOCKBOX 35                                                                                     SAN FRANCISCO, CA 94111-4500
WILMINGTON, DE 19801



PACHULSKI STANG ZIEHL & JONES LLP              PENSION BENEFIT GUARANTY CORPORATION            PIPER JAFFRAY & CO.
JAMES E. O'NEILL AND COLIN R. ROBINSON         OFFICE OF THE CHIEF COUNSEL                     ATTN: JAMES MARTIN/DENISE HAMMOND
919 N. MARKET STREET, 17TH FLOOR               1200 K STREET, NW                               800 NICOLLET MALL
WILMINGTON, DE 19801                           WASHINGTON, DC 20005                            MINNEAPOLIS, MN 55402




PIPER JAFFRAY & CO.                            POLSINELLI PC                                   POLSINELLI PC
C/O O'MELVENY & MYERS LLP                      CHRISTOPHER A. WARD, STEPHEN J. ASTRINGER       JEREMY R. JOHNSON
ATTN: JONATHAN ROSENBERG/DANIEL SHAMAH         222 DELAWARE AVE., SUITE 1101                   600 3RD AVENUE, 42ND FLOOR
7 TIMES SQUARE                                 WILMINGTON, DE 19801                            NEW YORK, NY 10016
NEW YORK, NY 10036



RAYMOND JAMES & ASSOCIATES, INC.               RAYMOND JAMES & ASSOCIATES, INC.                REINHART BOERNER VAN DEUREN S.C.
ATTN: MICHAEL LAMONT                           C/O O'MELVENY & MYERS LLP                       MICHAEL D. JANKOWSKI
880 CARILLON PKWY                              ATTN: JONATHAN ROSENBERG/DANIEL SHAMAH          1000 NORTH WATER STREET, SUITE 1700
ST. PETERSBURG, FL 33716                       7 TIMES SQUARE                                  MILWAUKEE, WI 53202
                                               NEW YORK, NY 10036



RICHARDS, LAYTON & FINGER, P.A.                RIEMER & BRAUNSTEIN LLP                         RIEMER & BRAUNSTEIN LLP
JOHN H. KNIGHT                                 DONALD E. ROTHMAN, PAUL S. SAMSON, ALEXANDER    STEVEN E. FOX
ONE RODNEY SQUARE                              THREE CENTER PLAZA, SUITE 600                   TIMES SQUARE TOWER, SUITE 2506
920 NORTH KING STREET                          BOSTON, MA 02108                                SEVEN TIMES SQUARE
WILMINGTON, DE 19801                                                                           NEW YORK, NY 10036



SALESFORCE.COM.INC                             SECURITIES & EXCHANGE COMMISSION                SECURITIES & EXCHANGE COMMISSION
C/O BIALSON, BERGEN & SCHWAB                   SECRETARY OF THE TREASURY                       SHARON BINGER
ATTN: LAWRENCE SCHWAB/THOMAS GAA               100 F ST NE                                     1617 JFK BOULEVARD STE 520
633 MENLO AVE, STE 100                         WASHINGTON, DC 20549                            ONE PENN CENTER
MENLO PARK, CA 94025                                                                           PHILADELPHIA, PA 19103



SECURITIES & EXCHANGE COMMISSION NY OFFICE     THE OFFICE CITY                                 TINTRI, INC.
ANDREW CALAMARI REGIONAL DIRECTOR              ATTN: RONDA BRIDGEMAN                           ATTN ROBERT J. DUFFY
BROOKFIELD PLACE                               3167 CORPORATE PL                               303 RAVENDALE DRIVE
200 VESEY ST, STE 400                          HAYWARD, CA 94545                               MOUNTAIN VIEW, CA 94943
NEW YORK, NY 10281-1022



Page 2 of 3
Tintri, Inc - U.S. Mail
                              Case 18-11625-LSS            Doc 486         Filed 10/03/19      Page 5 of 5               Served 10/3/2019

TN DEPT OF REVENUE                              TUNLIAN CHANG                                   ULMER & BERNE LLP
C/OTN ATTORNEY GENERAL'S OFFICE, BANKRUPTCY     13230 PARAMOUNT DR                              RICHARD G. HARDY AND TODD A. ATKINSON
PO BOX 20207                                    SARATOGA, CA 95070                              1660 WEST 2ND STREET, SUITE 1100
NASHVILLE, TN 37202-0207                                                                        SKYLIGHT OFFICE TOWER
                                                                                                CLEVELAND, OH 44113-1448



US ATTORNEY FOR DELAWARE                        US DEPARTMENT OF JUSTICE                        US DEPARTMENT OF TREASURY
DAVID C. WEISS C/O ELLEN SLIGHTS                OFFICE OF THE ATTORNEY GENERAL                  OFFICE OF GENERAL COUNSEL
1007 N ORANGE ST STE 700                        JEFF SESSIONS                                   1500 PENNSYLVANIA AVE, NW
WILMINGTON, DE 19801                            950 PENNSYLVANIA AVE, NW
                                                WASHINGTON, DC 20530-0001                       WASHINGTON, DC 20220



WENDY BROOKSTEIN                                WILLIAM BLAIR & COMPANY, L.L.C.                 WILLIAM BLAIR & COMPANY, L.L.C.
619B CATHARINE ST                               ATTN: KEVIN CUNNINGHAM                          C/O O'MELVENY & MYERS LLP
PHILADELPHIA, PA 19147                          150 N RIVERSIDE PLAZA                           ATTN: JONATHAN ROSENBERG / DANIEL SHAMAH
                                                CHICAGO, IL 60606                               7 TIMES SQUARE
                                                                                                NEW YORK, NY 10036



WOMBLE BOND DICKINSON (US) LLP
MATTHEW P. WARD, ERICKA F. JOHNSON, MORGAN L.
1313 NORTH MARKET STREET SUITE 1200
WILMINGTON, DE 19801



                                                                                            Parties Served: 76




Page 3 of 3
